Title: From John Adams to Timothy Pickering, 2 October 1797
From: Adams, John
To: Pickering, Timothy



Dear Sir
Quincy October 2: 1797

I have received your Letters of Septr 14. 15. and 19th. The Letters inclosed in them, from Govr. Sinclair, Judge Patterson and Dr. James Sykes, I return to you inclosed with this, that you may be able to preserve together all the Papers, relative to the successor to Dr. Way in the Treasury of the Mint.
Tomorrow I shall sett out on my Journey to the Southward, and shall Stop at East Chester with my Daughter.—I pray you to address all your future Letters to the Care of Charles Adams Counsellor at Law New York, unless you can be sure they may be delivered to me on the road, which is not probable.
The applications for the Treasury of the Mint are so numerous and respectable, that whoever obtains it ought to think himself highly honoured, by his Competitors if not by his appointment. My prevailing opinion, which I have before intimated to you, is not altered.
My Steward, Mr. Bresler and all the Family left behind us have been at the Ferry in Trenton this Month or six Weeks. We had a Letter from him, on their first arrival but not a Line since, which occasions great Anxiety on their Account. Let me beg the favour of you to write me or send word to him to write me at New York, the state of their health.
Pray tell me, whether We must or must not convene Congress at New York?
I am with great regard, yours
John Adams